          Case 1:20-cv-03079-ER Document 11 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUIRY ALCANTARA,

                             Petitioner,
                                                                    20 Civ. 3079 (ER)
                     -against-                                           ORDER
KEYSER,

                             Respondent.

EDGARDO RAMOS, United States District Judge:

       The Court is in receipt of Petitioner’s letter requesting to stay his case for 180 days so

that he may exhaust his claim in state court. Doc. 10. The application is GRANTED.

Petitioner is directed to inform the Court in 180 days of the status of his state court action and

whether the stay may be lifted.

       It is SO ORDERED.

 Dated:    June 25, 2020
           New York, New York

                                                              EDGARDO RAMOS
                                                            United States District Judge
